Citation Nr: 1512739	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  14-43 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an effective date prior to April 2, 2012 for the date of claim for entitlement to nonservice-connected pension.    

2.  Whether the Veteran met net worth and countable income requirements for eligibility for nonservice-connected pension benefits, to include special monthly pension based on the need for aid and attendance, prior to April 2, 2012.  


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from February 1952 to June 1954

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted entitlement to special monthly pension based on the need for aid and attendance, effective April 2, 2012.  In May 2014, the RO amended the Veteran's disability pension award based on continuing medical expenses.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of whether the Veteran met net worth and countable income requirements for eligibility for nonservice-connected pension benefits, to include special monthly pension based on the need for aid and attendance, prior to April 2, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2006 decision, the Veteran was denied entitlement to pension benefits.  The Veteran was notified of this decision.  

2.  Following the June 2006 decision, June 14, 2011 is the earliest date that VA received communication from the Veteran that can be construed as a formal or informal claim for nonservice-connected pension benefits.

3.  A claim that VA considers to be for nonservice-connected pension benefits, as well as compensation benefits, was received on June 14, 2011.

4.  The Veteran did not file a claim for a retroactive disability pension within one year from the date on which he became permanently and totally disabled and the evidence does not establish that his disability was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an effective date of June 14, 2011, but no earlier, is warranted for the date of claim for entitlement to nonservice-connected pension.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran's claim for entitlement to an effective date prior to April 2, 2012 for the grant of entitlement to nonservice-connected pension arises from his disagreement with the effective date assigned following the grant of entitlement to such benefit.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional discussion of the duty to notify is therefore required.

With respect to the duty to assist, the Board finds that this has been fulfilled.  A December 2011 rating decision referenced VA treatment records from October 1997 to December 2011 as being reviewed and considered, but not printed; such records are not associated with the Veteran's claims file.  Also, the September 2013 rating decision on appeal referenced a VA examination from October 2013, which is also not of record.  In addition, there is evidence of record that the Veteran is in receipt of Social Security Administration (SSA) disability benefits; there are no SSA records of record and no attempt to obtain them is of record.  While acknowledging the outstanding records, the outcome of the Veteran's claim for entitlement to an effective date prior to April 2, 2012 for the grant of entitlement to nonservice-connected pension turns on the date a claim for such was filed and all pertinent procedural documents are of record.  As such, remand to obtain any outstanding documents is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).
     
II.  Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A.  § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  38 U.S.C.A. § 5110(a) (West 2014) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 C.F.R. § 3.400(b)(1) (2014) provides that the award of disability pension may not be effective prior to the date entitlement arose and that for claims received on or after October 1, 1984, the effective date is the date of receipt of claim.  With regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2014).  

III. Analysis

In June 2006, the RO denied the Veteran's claim for pension benefits, due to having excessive income.  The Veteran did not submit a notice of disagreement to the RO within one year of that decision, and it thus became final.  
On June 14, 2011, the Veteran filed a claim that stated "please consider for s/c [service connection]" for a variety of disabilities and also for "IU," otherwise known as a total disability rating based on individual unemployability due to service-connected disability (TDIU).  These claims were all denied in a December 2011 rating decision.  

In a statement received April 2, 2012, the Veteran stated "I have a claim for [pension] with [aid and attendance]. [emphasis added]"  In the September 2013 rating decision on appeal, the RO granted entitlement to special monthly pension based on the need for aid and attendance, effective April 2, 2012, which the rating decision stated was the date of receipt of the new claim.

A claim by a Veteran for compensation may be considered to be a claim for pension, and a claim for pension may be considered to be a claim for compensation. 38 C.F.R. § 3.151(a) (2014).  VA is not "automatically required to treat every compensation claim as also being a pension claim or vice versa," as indicated by the use of the word "may" in the regulation.  Stewart v. Brown, 10 Vet. App. 15 (1997).  Rather, VA must exercise its discretion under the regulation in accordance with the contents of the application and the evidence in support of it.  Id.

Here, although the Veteran's June 14, 2011 statement explicitly related to a claim for compensation (a claim for entitlement to service connection for a variety of disabilities and TDIU), which was denied, evidence of record indicated possible entitlement to nonservice-connected pension.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (2014).  As reflected on the Veteran's DD Form 214, the Veteran served during a period of war for more than 90 days.  Additionally, at the time of the June 4, 2011 statement, the Veteran was over the age of 65.  In addition, the Veteran had previously been denied entitlement to pension benefits in June 2006 due to excessive income.  The Board also notes that VA is required, with respect to all pro se pleadings, to "give a sympathetic reading to the [V]eteran's filings by 'determin[ing] all potential claims raised by the evidence.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Reviewing the June 14, 2011 statement sympathetically and resolving reasonable doubt in the Veteran's favor, as the evidence of record reasonably raised the issue of entitlement to nonservice-connected pension, the Board finds the June 14, 2011 compensation claim to be a claim for pension.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151(a) (2014); Stewart v. Brown, 10 Vet. App. 15 (1997).  Therefore, the Veteran is entitled to an effective date of June 14, 2011, the date the claim was received, for the date of claim for entitlement to nonservice-connected pension. 

The Veteran is not, however, entitled to an effective date of claim earlier than June 14, 2011.  There is no evidence of record between the June 2006 decision discussed above and the June 14, 2011 claim.  As June 14, 2011 is the date of the Veteran's claim, this is therefore the earliest possible effective date for the grant of entitlement to nonservice-connected pension.

The Board notes that the Veteran stated in his July 2014 Notice of Disagreement (NOD) that the effective date should be January 1, 2011 or one year before the claim (presumably a reference to one year prior to the April 2, 2012 claim).  It is not entirely clear under what legal basis the Veteran is asserting this.  The Board notes that retroactive disability pension benefits are available earlier than the date of claim (for claims received on or after October 1, 1984) only if (1) the Veteran specifically claims entitlement to retroactive benefits separately or together with the claim for disability pension, and the claim for retroactive benefits is received by VA within one year from the date on which the Veteran became permanently and totally disabled; (2) the disability is not the result of the Veteran's own willful misconduct; and (3) the disability is so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled.  38 C.F.R.            §§ 3.151(b), 3.400(b)(1)(ii) (2014); Tetro v. Gober, 14 Vet. App. 100, 105 (2000).  

Regarding the first element, it is not entirely clear that the Veteran's July 2014 NOD would qualify as "specifically" claiming entitlement to a retroactive pension.  In any event, evidence of record stated that the Veteran had an SSA disability onset date of August 1992 and thus it appears that the Veteran would be considered permanently and totally disabled as early as 1992.  See 38 C.F.R. § 3.3(a)(3)(B) (2014) (defining when a Veteran is considered permanently and totally disabled from nonservice-connected disability to include when the Veteran is "[d]isabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner").  As such, even if the July 2014 NOD was a specific claim for retroactive pension, it was not received within one year from the date that the Veteran became permanently and totally disabled.  Additionally, there is no evidence that incapacity prevented the Veteran from filing a pension claim, as required by the third element, as the Veteran previously filed a claim for pension benefits that was denied in June 2006 and filed another claim, as discussed above, on June 14, 2011.  As such, the Board concludes that the evidence of record does not show that the Veteran is entitled to retroactive pension benefits.

In sum, resolving reasonable doubt in the Veteran's favor, the June 14, 2011 compensation claim is considered an informal claim for nonservice-connected pension benefits and the proper effective date is the date of the informal claim.  As such, entitlement to an effective date of June 14, 2011, but no earlier, is warranted for the date of claim of entitlement to nonservice-connected pension.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.400 (2014).


ORDER

Entitlement to an effective date of June 14, 2011, but no earlier, for the date of claim for entitlement to nonservice-connected pension is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As discussed above, the Board has granted entitlement to an effective date of June 14, 2011 for the date of claim for nonservice-connected pension.  The inquiry as to the Veteran's eligibility for pension benefits prior to April 2, 2012 does not end there, however.  The question remains as to whether the Veteran met net worth and countable income requirements for eligibility for nonservice-connected pension benefits, to include special monthly pension based on the need for aid and attendance, prior to April 2, 2012; the Board concludes that remand is required for the AOJ to address this issue in the first instance.

The RO requested income, net worth and un-reimbursed medical expenses for the period from April 2, 2011 to April 30, 2012 in the March 2014 cover letter to the September 2013 rating decision and in an October 2014 letter the RO requested income, net worth and medical expenses from January 2011 to April 2012.  The November 2014 Statement of the Case stated in part that VA "did not receive income and medical expense information for period prior to...April 2, 2012."  The Board notes that in an August 2012 VA Form 21-527 (Income-Net Worth and Employment Statement), the Veteran provided information regarding his net worth, income and medical expenses.  The medical expenses listed appear to be dated from January 2011 to December 2011.  Also, in an April 2014 response to an RO letter regarding in home care, a notation regarding payment from the Veteran of $1,200 per month was noted effective March 2008.  As such, the Veteran did appear to provide some medical expenses for January 2011 to December 2011, which should be considered on remand.

While on remand, records related to the October 2012 VA examination (referenced in the September 2013 rating decision) and outstanding VA treatment records, to include those referenced in the December 2011 rating decision (referenced as from October 1997 to December 2011), must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain records related to the October 2012 VA examination (referenced in the September 2013 rating decision) and outstanding VA treatment records, to include those referenced in the December 2011 rating decision (referenced as from October 1997 to December 2011).  


2.  Undertake any development deemed warranted and adjudicate the issue of whether the Veteran met net worth and countable income requirements for eligibility for nonservice-connected pension benefits, to include special monthly pension based on the need for aid and attendance, prior to April 2, 2012.  

In an August 2012 VA Form 21-527 (Income-Net Worth and Employment Statement), the Veteran provided information regarding his net worth, income and medical expenses and the medical expenses listed appear to be dated from January 2011 to December 2011.  Also, in an April 2014 response to an RO letter regarding in home care, a notation regarding payment from the Veteran of $1,200 per month was noted effective March 2008.  This information should be considered on remand.  

Please note that in an April 2006 claim for non-service connected pension, the Veteran reported that he was in receipt of military retired pay in the amount of $593.16 per month, and yet in August 2012, he reported $0.00 for military retired pay under monthly income.  The Veteran should be asked to explain this discrepancy.  

3.  After completing the requested action, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


